FIRST DIVISION
                                               September 22, 2008




No. 1-07-2986

RICHARD WIEDENBECK, Individually and       )   Appeal from the
as Special Administrator of the            )   Circuit Court of
Estate of CHERYL ANDERSON-WIEDENBECK,      )   Cook County.
deceased,                                  )
                                           )
     Plaintiffs-Appellants,                )
                                           )
           v.                              )
                                           )
HOWARD SEARLE, M.D.,                       )   Honorable
                                           )   James P. Flannery, Jr.
     Defendant-Appellee.                   )   Judge Presiding.



     JUSTICE WOLFSON delivered the opinion of the court:

     The only question in this medical malpractice case is

whether the evidence of record demonstrates a genuine issue of

material fact: was Dr. Howard Searle’s breach of the applicable

standard of care a proximate cause of Cheryl Anderson-

Wiedenbeck’s injuries and subsequent death?    Granting Dr.

Searle’s motion for summary judgment, the trial court found there

was insufficient evidence of proximate cause to take the case to

a jury.   We agree with the trial court.

FACTS

     On November 1, 2001, Cheryl Anderson-Wiedenbeck

(Wiedenbeck), a 38 year-old mother of two, went to the Convenient

Care of Stratford North urgent care facility (Stratford),

complaining of a severe headache.   Dr. Searle, a family practice
1-07-2986

physician, took her medical history and examined her.     Wiedenbeck

told Dr. Searle she had suffered from migraines in the past but

this one was more severe than any previous headache, having

lasted over two days.    She had been treated with over-the-counter

migraine medication without relief, and was experiencing shooting

pains and nausea without vomiting.     Dr. Searle noted she had a

slight fever, “boggy” nasal mucosa, and the inability to clear

her ears.   Dr Searle performed a routine neurological

examination, which indicated Cheryl Wiedenbeck was within the

normal limits.    She was diagnosed with sinusitis and eustachian

tube dysfunction and discharged with antibiotics.    She was

advised to follow-up with her primary care physician or return to

the clinic if she did not improve.     Dr. Searle did not order a CT

scan or a neurological consultation.

     On Friday, November 2, 2001, Wiedenbeck’s headache worsened,

causing her to call back to Stratford.     Kim Stock, the nurse with

whom she spoke, told her to give the antibiotics time to work and

to come back to the center the following day if she did not feel

better.   Later that evening, Cheryl Wiedenbeck’s husband called

Stratford and said his wife had started vomiting and her headache

had worsened.    He was told to take her to the emergency room.

     At approximately 9:45 p.m. on November 2, 2001, Dr. Joseph

Boyle, an emergency room physician at Central DuPage Hospital,


                                 -2-
1-07-2986

saw Wiedenbeck.   Dr. Boyle ordered a CT scan, which was analyzed

by Dr. Gregory Zweig, a neuroradiologist.    The CT scan revealed a

colloid cyst in the third ventricle, which was causing

significant hydrocephalus, possible downward tonsillar

herniation, and possible downward transtentorial herniation.    Dr.

Boyle consulted with the on-call neurosurgeon, Dr. Douglas

Johnson.    Rather than coming in to see the patient himself, Dr.

Johnson suggested she be transferred to a university setting

better equipped to handle her problem.

     Wiedenbeck was transferred to the University of Chicago

hospital.   When she arrived at approximately 3:00 a.m. on

November 3, 2001, Dr. Christian Sikorski examined her.   He found

her condition stable and ordered that an extraventricular drain

kit (EVD) be kept at Wiedenbeck’s bedside.    Surgical removal of

the cyst was scheduled for later that morning.   At approximately

5:10 a.m. on November 3, 2001, Wiedenbeck’s condition worsened

and she suffered a brain herniation.   Dr. Sikorski then inserted

the EVD.    As a result of the herniation, Wiedenbeck experienced

irreversible brain damage which ultimately led to her death in a

rehabilitation facility on October 5, 2005.

     There is a factual dispute regarding whether Dr. Boyle told

Dr. Johnson and Dr. Sikorski the full results of the CT scan.

Both Dr. Johnson and Dr. Sikorski testified they were not advised


                                 -3-
1-07-2986

of Dr. Zweig’s herniation findings and would have responded

differently if they had known.   In his deposition, Dr. Sikorski

said he would have performed the EVD immediately upon

Wiedenbeck’s admission to the University of Chicago hospital had

he known the severity of Dr. Zweig’s findings.       This conflict in

testimony has no bearing on the case against Dr. Searle.

     Richard Wiedenbeck, special administrator of Cheryl

Wiedenbeck’s estate, filed a medical malpractice lawsuit against

Convenient Care of Stratford, Dr. Searle, Central DuPage

Hospital, Dr. Boyle, the University of Chicago, and Dr. Sikorski.

Plaintiff settled his claim against the University of Chicago for

$4.3 million and voluntarily dismissed the action against Dr.

Sikorski.

     Following a hearing, the trial court granted Dr. Searle’s

motion for summary judgment, finding plaintiff failed to present

sufficient evidence of proximate cause to take the case to a

jury.   The trial court denied plaintiff’s 304(a) motion for leave

to pursue an immediate appeal of the summary judgment order.

Plaintiff then voluntarily dismissed the remaining defendants in

the case, rendering the summary judgment order final.

DECISION

     Plaintiff contends the trial court erred in granting summary

judgment in favor of Dr. Searle.       Specifically, plaintiff


                                 -4-
1-07-2986

contends the record contains expert testimony sufficient to

create a factual question concerning the proximate cause element

of his action.

     “Summary judgment is proper where, when viewed in the light

most favorable to the nonmoving party, the pleadings,

depositions, admissions, and affidavits on file reveal that there

is no genuine issue of material fact and that the party is

entitled to judgment as a matter of law.”    Northern Illinois

Emergency Physicians v. Landau, Omahana & Kopka, Ltd., 216 Ill.
2d 294, 305, 837 N.E.2d 99 (2005).    Although a party is not

required to prove his case at the summary judgment stage

(Northern Illinois, 216 Ill. 2d at 306), the plaintiff must

present sufficient evidence to create a genuine issue of material

fact (Hussung v. Patel, 369 Ill. App. 3d 924, 931, 861 N.E.2d 678

(2007)).    We review an order granting summary judgment de novo.

Hussung, 369 Ill. App. 3d at 931.

     A plaintiff in a medical malpractice case must prove: “ ‘(1)

the standard of care against which the medical professional’s

conduct must be measured; (2) the defendant’s negligent failure

to comply with that standard; and (3) that the defendant’s

negligence proximately caused the injuries for which the

plaintiff seeks redress.’ ”   Hussung, 369 Ill. App. 3d at 931,

quoting Sunderman v. Agarwal, 322 Ill. App. 3d 900, 902, 750


                                -5-
1-07-2986

N.E.2d 1280 (2001).    The parties agree this case turns on whether

plaintiff’s experts adequately established a material question of

fact regarding whether Dr. Searle’s allegedly negligent treatment

proximately caused Wiedenbeck’s injuries and subsequent death.

For our analysis of the summary judgment we find no factual

dispute concerning Dr. Searle’s deviation from the standard of

care.

     While the issue of proximate cause is ordinarily a question

of fact for the jury (Townsend v. University of Chicago

Hospitals, 318 Ill. App. 3d 406, 410, 741 N.E.2d 1055 (2001)), at

the summary judgment stage the plaintiff must present affirmative

evidence that the defendant’s negligence was arguably a proximate

cause of the plaintiff’s injuries (Hussung, 369 Ill. App. 3d at

931).   If the plaintiff fails to do so, summary judgment is

proper as a matter of law.    Hussung, 369 Ill. App. 3d at 931;

Gyllin v. College Craft Enterprises, Ltd., 260 Ill. App. 3d 707,

711, 633 N.E.2d 111 (1994).

     Proximate cause must be established by expert testimony to a

reasonable degree of medical certainty.    Susnis v. Radfar, 317
Ill. App. 3d 817, 826-27, 739 N.E.2d 960 (2000); Aquilera v.

Mount Sinai Hospital Medical Center, 293 Ill. App. 3d 967, 975,

691 N.E.2d 1 (1998).   The causal connection between treatment, or

a delay and treatment, and the claimed injury “must not be


                                 -6-
1-07-2986

contingent, speculative, or merely possible.”    Aquilera, 293 Ill.

App. 3d at 976.

     An expert’s opinion is only as valid as the reasons for the

opinion.    Petraski v. Thedos, 382 Ill. App. 3d 22, 28, 887 N.E.2d
24 (2008); Kleiss v Cassida, 297 Ill. App. 3d 165, 174, 696
N.E.2d 1271 (1998).    While testimony grounded in “expert analysis

of the known physical facts” is welcomed, conclusory opinions

based on sheer, unsubstantiated speculation should be considered

irrelevant.    Petraski, 382 Ill. App. 3d at 31; Kleiss, 297 Ill.

App. 3d at 174; Aquilera, 293 Ill. App. 3d at 975.

     In Aquilera, we considered whether the plaintiff failed to

present any evidence of proximate cause.    Aquilera visited an

emergency room with complaints of numbness on the left side of

his body.    He began suffering seizures shortly after being

admitted to the hospital.    A CT scan revealed a massive cerebral

hemorrhage.    Aquilera lapsed into a coma and died three days

later.   In a wrongful death medical malpractice action against

the hospital, the plaintiff, Aquilera’s wife, offered testimony

from two expert witnesses that the emergency room physician

should have ordered an immediate CT scan, given Aquilera’s

condition.

     The emergency medicine expert, Dr. Hamilton, asserted the

delayed CT scan was “definitely related” to Aquilera’s death.


                                 -7-
1-07-2986

Aquilera, 293 Ill. App. 3d at 969.      Even assuming Aquilera

received a prompt CT scan, however, Dr. Hamilton acknowledged he

would have deferred to a neurosurgeon to decide whether surgical

intervention was necessary.    The plaintiff’s neurology expert,

Dr. Vuckovich, testified it was critical that an early CT scan be

performed not only to permit effective treatment of the patient,

but also to determine the precise location and size of the

hemorrhage while still treatable.      Dr. Vuckovich did not know,

however, whether surgical intervention would have been ordered

had a prompt CT scan been administered.      The trial court entered

judgment notwithstanding the verdict for the defendant.

     Affirming the directed verdict, we held:

            “The absence of expert testimony that, under

            the appropriate standard of care, an analysis

            of an earlier CT scan would have led to

            surgical intervention or other treatment that

may have contributed to the decedent’s recovery creates a gap in

the evidence of proximate cause fatal to plaintiff’s case.       ***

Plaintiff failed to offer evidence to a reasonable degree of

medical certainty that the alleged negligent delay in

administering the CT scan lessened the effectiveness of the

medical treatment given to Aquilera.”      Aquilera, 293 Ill. App. 3d

at 975.


                                 -8-
1-07-2986

     The record contained no evidence to support the plaintiff’s

experts’ opinion that the negligent delay in administering the CT

scan lessened the effectiveness of treatment.     Aquilera, 293 Ill.

App. 3d at 974.    “When there is no factual support for an

expert’s opinion, the conclusions alone do not create a question

of fact.”   Aquilera, 293 Ill. App. 3d at 974.

     Similarly, in Townsend, the plaintiff contended an imaging

study should have been performed in the emergency room to

diagnose a urinary tract obstruction.     Dr. Leslie and Dr.

Hancock, plaintiff’s experts, both testified the defendant

deviated from the standard of care.     When Dr. Leslie was asked

what the defendant would have done if she had complied with the

standard of care and immediately ordered an imaging study, Dr.

Leslie said “[s]he would call another type of physician once she

made the diagnosis.”    On cross-examination, Dr. Leslie said an

imaging test would have increased Puckett’s chance of survival,

even if it may not have saved her life.     Dr. Hancock testified

Puckett’s chance of survival would approach zero without having

the obstruction removed.    She would have had a 40 to 60 percent

survival rate if the obstruction had been diagnosed and treated

in the emergency room.    On cross-examination, the defendant’s

attorney asked Dr. Hancock the following questions:

                  “Q: Now, it’s your opinion that had she


                                  -9-
1-07-2986

            [the defendant] ordered this test, a [kidney

            stone] might have been seen *** right?

                   A: It might have been seen at the

            location of the stone of the ureter [found at

            Puckett’s autopsy].

                   Q: You further testified that if it had

            been identified, it would require immediate

            attention, correct?

                   A: Yes.

                   Q: You’re not the type of doctor that

            would provide that next intervention, are

            you?

                   A: No, that’s correct.

                   Q: What type of doctor would do that?

                   A: One of two types, a urologist or an

            interventional radiologist.

                   Q: Both of which are outside your area

            of expertise, correct?

                   A: Yes.”

     Considering Aquilera, we asked whether the record contained

any evidence to support the opinion of the plaintiff’s experts

that the negligent delays–-an imaging test or transferring

Puckett to the emergency room–-“ ‘lessened the effectiveness of


                                   -10-
1-07-2986

treatment?’ ”   Townsend, 318 Ill. App. 3d at 412, quoting

Aquilera, 293 Ill. App. 3d at 974.     Because there was no expert

testimony that an earlier imaging test or an earlier transfer to

an intensive care unit would have led to surgical intervention or

other treatment that may have contributed to the Puckett’s

recovery, we concluded the jury was left to speculate about

proximate cause.   Townsend, 318 Ill. App. 3d at 412.    Simply

saying Puckett’s chances of survival would go from 0% to 60% if

“relief” had been provided did not address the causation gap.     We

vacated the jury’s verdict in favor of the plaintiff and remanded

the cause to the trial court with directions to enter judgment in

favor of the defendant.   Townsend, 318 Ill. App. 3d at 412.

     Of relevance here is Susnis v. Radfar, 317 Ill. App. 3d 817,

827-29, 739 N.E.2d 960 (2000), where plaintiffs contended that

had the radiologist properly interpreted an x-ray, subsequent

doctors would have had the opportunity to treat the child’s

enlarged heart condition and possibly avoid or minimize her

injuries.   A review of the record established the plaintiffs’

experts offered only an opinion on the radiologist’s deviations

from the standard of care, but no expert evidence was adduced to

a reasonable degree of medical certainty that the radiologist’s

deviations proximately caused the child’s injuries.     We affirmed

the trial court’s directed verdict in favor of the radiologist,


                                -11-
1-07-2986

holding the mere possibility of a causal connection was not

enough to sustain the burden of proving proximate cause.

       To determine whether the plaintiff in this case presented

sufficient evidence to create an issue of material fact regarding

proximate cause, we have examined the deposition testimony

contained in the record.

     Dr. Brown, a family medicine physician, testified that Dr.

Searle deviated from the standard of care by failing to order

both a CT scan and a neurological or neurosurgical consult when

he examined Cheryl Wiedenbeck.     With regard to failing to consult

a neurologist or neurosurgeon, Dr. Brown said:

            “It’s a deviation from the standard of care.

            It has to be the best of what anyone can say.

            And that requires, since he’s not a

            neurologist or neurosurgeon, to get an expert

            in there to make sure he’s not missing

            something.   He didn’t do that.   That directly

            caused the delay in diagnosis and all the

            pain, suffering, and neurological disease

            that poor Cheryl Wiedenbeck suffered.”

Dr. Brown said he could not interpret the standard of care for a

neurologist or neurosurgeon, but he could tell what a neurologist

or neurosurgeon would do with a patient presenting with the worst


                                  -12-
1-07-2986

headache of their life associated with nausea–-“and that would be

to rule out some sort of intracranial process with detailed

neurological exam, CBC, sed rate, and CT or MRI of the brain or

both.”

     Dr. Searle’s attorney asked Dr. Brown when the diagnosis and

treatment would have been made had Dr. Searle ordered a CT scan:

                 “Q. Can you tell me when the diagnosis

            would have been instituted if Dr. Searle did

            as you said he should have done in ordering

            the CT scan?   When would the results have

            come back?   When would the diagnosis have

            been made?   When would the referrals have

            been made?   What’s the time frame you are

            talking about?

                 A. She was seen at 2:05 p.m. at

            Stratford Convenient Care Center.   She was

            sent home at 1530, which would be 3:30.   Had

            he [Dr. Searle] taken the history –-

            Actually, had he considered the history

            properly, called a neurosurgeon, or better

            informed the patient that he couldn’t rule

            out some sort of intracranial process and

            sent her directly to Central DuPage Hospital


                                  -13-
1-07-2986

            emergency room, let’s say, she gets there by

            3:30, 4:00 o’clock.

                 Q. She leaves at 3:30, so starting then.

                 A. Okay.   *** Let’s say, give her a

            half-hour to get there.       It’s 4:00 o’clock.

            He should have called the emergency room,

            talked to the emergency room doctor, told him

            that he’s concerned about intracranial –- an

            intracranial event of some sort and that this

            lady needed CT of the brain or MRI or both

            and stat neurological consultation.

                 Q. Was a CT scan available for this

            patient at 4:00 p.m. on November 30 --

                 A. Yes.

                 Q. November 1st --

                 A. Yes.

                                  ***

                 Q. Would you agree, Doctor, that you are

            unable to state to a reasonable degree of

            medical certainty exactly when she would have

            had the definitive surgery at U of C?

                 A. Oh, I didn’t think we were talking

            about diagnosis.   And I would assume that, A,


                                   -14-
1-07-2986

            a neurosurgeon would have been called and

            somebody would either come in and seen the

            patient –- what I had said is a neurosurgical

            consultation was required --

                                   ***

                 Q. My question is, would you agree that

            it’s purely speculation on your part to state

            when definitive treatment of this colloid

            cyst would have been undertaken at U of C or

            somewhere else.

                 A. True.     Yeah, exactly.   It’s pure

            speculation.    All I can say is it would have

            been sooner, and sooner would have been

            better.

                 Q. How do you know it would have been

            sooner if you can’t say when?

                 A. Well, if somebody met the standard of

            care, it would have been sooner.

                                   ***

                 Q. Okay.     Then –- But if you assume for

            purposes of this question that University of

            Chicago deviated from the standard of care in

            the care and treatment they provided to Mrs.


                                    -15-
1-07-2986

            Wiedenbeck on Saturday morning, you would

            agree that you could not state to a reasonable degree

            of medical certainty they would not do the same thing

            and deviated from the standard of care if they were to

            see her on Friday?

                                   ***

                 A. I can’t respond to that.

                 Q. Why is that?

                 A. I don’t know any of the information

            involved, and it’s –- I’m not a neurosurgeon.

            I have no opinions on that.”

     Dr. Brown said, however, that Wiedenbeck “had on ongoing

process where the increased intracranial pressure put more stress

on the brain,” “*** which means that it would have been less if

it had been timely diagnosed and treated by Dr. Searle.”

     Dr. Larkins, plaintiff’s neurology expert, testified that

Dr. Searle was required to order a CT scan in this case.    Dr.

Larkins testified that if an EVD had been placed when Wiedenbeck

arrived at the University of Chicago or prior to 3:30 a.m. on

Saturday November 3, 2001 (the time Cheryl Wiedenbeck’s condition

began to deteriorate), she would not have suffered brain damage.

Dr. Searle’s attorney asked Dr. Larkins whether a CT scan

conducted on Thursday would have warranted any type of treatment


                                    -16-
1-07-2986

prior to Saturday morning:

                 “Q. Do you know whether the CT scan

            would have shown hydrocephalus on Thursday?

                 A. I don’t.

                 Q. Do you know whether or not the

            findings on the CT scan would have warranted

            any type of intervention prior to Saturday?

                 A. I don’t.

                 Q. You would agree that that would be

            speculative?

                 A. Yes.”

Dr. Larkins agreed the CT scan taken on November 2, 2001,

provided the physicians at Central DuPage Hospital with a window

of opportunity to treat Wiedenbeck before the herniation reached

a critical stage.

     On cross-examination, plaintiff’s attorney asked whether it

was reasonable to assume the CT scan would have shown some

abnormalities:

                      “Q. You said you didn’t know, in

                 response to a question, whether the CT

                 would show hydrocephalus.   Is it

                 reasonable to assume it would show some

                 abnormalities based on what we know now?


                                 -17-
1-07-2986

                         MS. BUSCH: Objection, calls

                 for speculation.

                         THE WITNESS: You’d see –- the

                 colloid cyst certainly didn’t just

                 form.    Yeah, I mean, you would see

                 that.

                         Q. And colloid cyst has a

                 unique presentation?

                         A. Yes.   And, you know, unique

                 appearance.”

Based on the headaches Wiedenbeck had been having, Dr. Larkins

agreed it was probably more true than not that Wiedenbeck had

suffered from some type of ongoing hydrocephalus prior to her

first visit with Dr. Searle.

     Dr. Sikorski, the physician who treated Wiedenbeck at the

University of Chicago, testified that if Dr. Boyle had told him

the CT scan conducted on November 2, 2001, showed evidence of

possible herniation in addition to a colloid cyst, he would have

treated her differently when she arrived at the University of

Chicago.    Dr. Sikorski said evidence of an ongoing herniation

“would be an indication to do something emergently or urgently,

urgently, emergently,” likely prompting him to insert “an EVD

right away.”    Dr. Sikorski did not say whether an earlier CT scan


                                     -18-
1-07-2986

conducted on Thursday November 1, 2001, would have indicated

intracranial pressure or possible herniation.

     Plaintiff contends the expert testimony established that

without Dr. Searle’s professional negligence, an EVD would have

been inserted sooner and Wiedenbeck would have been saved.

Specifically, plaintiff contends Dr. Brown’s testimony that

treatment “would have been sooner, and sooner would have been

better” had Dr. Searle ordered a CT scan, mixed with Dr. Larkins’

testimony that placing an EVD at any time prior to 3:30 a.m. on

Saturday would have prevented Wiedenbeck from suffering any brain

damage, adequately established a material question of fact

regarding whether Dr. Searle’s deviations from the standard of

care proximately caused Wiedenbeck’s injuries.

     Relying on Aquilera and Townsend, however, we find plaintiff

failed to offer evidence to a reasonable degree of medical

certainty that the alleged negligent delay in administering a CT

scan lessened the effectiveness of her medical treatment.

     A CT scan was conducted by Dr. Boyle in the emergency room

sometime after 9:45 p.m. on Friday November 2, 2001.   The scan

revealed the presence of a colloid cyst in the third ventricle.

Wiedenbeck did not suffer the brain herniation until around 5:00

a.m. on Saturday November 3, 2001, after she had been transferred

to the University of Chicago and examined by Dr. Sikorski.


                               -19-
1-07-2986

     Dr. Larkins, plaintiff’s neurology expert, testified that

had an EVD been placed to relieve the intracranial pressure when

Wiedenbeck arrived at the University of Chicago at 3:00 a.m. on

Saturday, or at any time prior to 3:30 a.m. when her condition

began to deteriorate, she would not have suffered brain damage as

a result of the intracranial pressure.   Nothing in either of the

plaintiff’s experts’ testimony suggested, however, that an

analysis of a CT scan on Thursday would have led to earlier

surgical intervention or treatment.    In fact, Dr. Brown admitted

it would be “pure speculation” to state when definitive treatment

of the colloid cyst would have been undertaken if Dr. Searle had

ordered a CT scan.   All Dr. Brown could say regarding causation

is that treatment “would have been sooner, and sooner would have

been better.”   As Dr. Brown noted, Dr. Searle would have had to

consult and defer to a neurologist or neurosurgeon regarding

Wiedenbeck’s treatment after a CT scan or neurological consult

had been ordered.

     Although Dr. Larkins indicated some type of abnormality

would have been observable in a CT scan conducted on Thursday,

November 1, he admitted he did not know whether the findings on a

CT scan conducted on Thursday would have shown “hydrocephalus”

and would have warranted any type of intervention prior to

Saturday.


                                -20-
1-07-2986

      Although both of plaintiff’s medical experts agreed Dr.

Searle deviated from the proper standard of care by failing to

order a CT scan or neurological consult while treating

Wiedenbeck, we find no expert evidence was offered to a

reasonable degree of medical certainty that Dr. Searle’s alleged

deviation caused Wiedenbeck’s injuries or lessened the

effectiveness of her medical treatment.    “The mere possibility of

a causal connection is not sufficient to sustain the burden of

proof of proximate causation.”     Susnis, 317 Ill. App. 3d at 827.

Even viewing the evidence in the light most favorable to

plaintiff, we find sufficient evidence of proximate cause is

lacking in the record before us.

CONCLUSION

     We affirm the trial court’s summary judgment order.

     Affirmed.

     R. GORDON, P.J., and HALL, J., concur.




                                 -21-